         Case 1:20-cv-03178-MKD         ECF No. 17   filed 06/02/21   PageID.1077 Page 1 of 2




 1
                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT

 2                                                                     EASTERN DISTRICT OF WASHINGTON



                                                                        Jun 02, 2021
 3                                                                          SEAN F. MCAVOY, CLERK



 4                          UNITED STATES DISTRICT COURT

 5                        EASTERN DISTRICT OF WASHINGTON

 6 DOUGLAS S., 1                                       No. 1:20-cv-03178-MKD

 7                         Plaintiff,
                                                       ORDER OF DISMISSAL WITH
 8            vs.                                      PREJUDICE AND CLOSING FILE

 9 SOCIAL SECURITY
   ADMINISTRATION,
10
                       Defendant.
11
          Before the Court is the parties’ Notice of Stipulated Voluntary Dismissal
12
   pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii). ECF No. 16. The parties have
13
   consented to proceed before a magistrate judge. ECF No. 4.
14
          The parties indicate the above-entitled action is voluntarily dismissed by
15
   stipulation with prejudice. Accordingly, IT IS HEREBY ORDERED:
16

17

18   1
         To protect the privacy of plaintiffs in social security cases, the undersigned

19 identifies them by only their first names and the initial of their last names. See

20 LCivR 5.2(c).


          ORDER OF DISMISSAL WITH PREJUDICE - 1
     Case 1:20-cv-03178-MKD      ECF No. 17    filed 06/02/21   PageID.1078 Page 2 of 2




 1        1.     The parties’ Notice of Stipulated Voluntary Dismissal (ECF No. 16)

 2 is GRANTED.

 3        2.     Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and the parties’ stipulation,

 4 the Complaint and all claims therein are DISMISSED WITH PRJEUDICE and

 5 without costs or attorney fees to any party.

 6        3. All pending motions, if any, are DENIED AS MOOT.

 7        4. All pending deadlines and hearings are VACATED.

 8        5. The District Court Executive shall CLOSE THE FILE.

 9        The District Court Executive is directed to enter this Order and Judgment of

10 Dismissal, furnish copies to counsel, and CLOSE the file.

11        DATED this June 2, 2021.

12                               s/Mary K. Dimke
                                 MARY K. DIMKE
13                      UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20


      ORDER OF DISMISSAL WITH PREJUDICE - 2
